Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 03/01/2022  with claims 1-14,16-20 are pending in the Application.  
 
Reason for allowance
 
 
2.	Claims 1-14,16-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed OLED panel producing method, having the limitations:
--"(ii)an inorganic layer having mean stress of 0 (zero) or having tensile stress, a TFT layer in which inorganic insulating films that include a pate insulating film having compressive stress, a first interlayer insulating film having compressive stress, and a second interlayer insulating film having compressive stress are provided,
(iii) an OLED element layer, and
(iv) a sealing layer in which a first sealing film that is an inorganic film having 
compressive stress. a second sealing Tim that is an organic insulating film having tensile stress, and a third sealing film that is an inorganic film having compressive stress are disposed  in this order and
separating the supporting substrate from the laminated body: wherein

firm and the third sealing film included in the sealing layer.
In combination with all other limitations /steps as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9:30am-6:30pm.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

              /THINH T NGUYEN/              Primary Examiner, Art Unit 2897